PER CURIAM.
We have carefully read the record in this case together with the briefs. Two assignments of error were urged, the first being that the court failed to sustain appellant’s motion to quash the indictment for the reasons urged therein. The appellant wholly failed to request the court to consider the motion to quash the indictment, which if the court had considered would have been found to be without merit.
The second error urged is that the trial court erred in overruling defendant’s motion to exclude and strike prosecution’s questions and responses thereto with reference to what witness James Tyson stated to him in the witness room prior to his testifying and in not declaring a mistrial. This witness was summoned by both the state and the appellant and both had equal right to interview this witness prior to his testifying. The appellant put this witness on the stand. This error is without merit also and therefore the judgment of the Circuit Court of Marion County is affirmed.
Affirmed.
ETHRIDGE, C. J., GILLESPIE, P. J., and RODGERS, JONES, BRADY and SMITH, JJ., concur.